Citation Nr: 1526589	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-28 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1961 to March 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that his current bilateral hearing loss disability is related to his service or to any disease, event, or injury therein.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.   38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in November 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA audiological evaluation in January 2013.  The Board finds that the report of that evaluation adequate for rating purposes; the examiner expressed familiarity with the factual record, considered the Veteran's reported history, and provided an opinion supported by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic diseases (including SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).   38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).   

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran contends that his bilateral hearing loss was caused by noise trauma in service.  His DD Form-214 reflects that his military occupational specialty (MOS) was radio maintenance.
On March 1961 service enlistment examination, the Veteran's whispered voice hearing acuity was 15/15 in each ear.  On February 1964 service separation examination, audiometry revealed that puretone thresholds, in decibels, were:  


500
1000
2000
3000
4000
R
0 
(15)
0
(10)
0
(10)
/
/
5
(10)
L
0
(15)
0
(10)
5
(15)
/
/
5
(10)

[Unless otherwise specified, VA audiometry on June 30, 1966, or earlier and service department audiometry on October 31, 1967, or earlier is assumed to have been reported in American Standards Association (ASA) units.  To facilitate review, the ASA values have been converted to International Standard Organization (ISO) standards (and the latter are the numerical values in parentheses in the chart above).]

A private audiogram dated in August 2012 provides results in graph form.  The Board has converted the graph to numeric values for puretone thresholds in each ear.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that interpreting results from an audiometric graph involves fact finding).


1000
2000
3000
4000
R
35
45
60
75
L
45
65
65
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  The diagnosis was severe bilateral SNHL.  The private audiologist opined that the Veteran's current hearing loss is at least as likely as not due to his military experience in serving as a radio operator, where there were loud, high pitched screeching noises on a consistent basis.

In a December 2012 statement, the Veteran's wife, whom he married postservice, reported that he had trouble hearing "all through [their] marriage."  
On January 2013 VA audiological examination, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
35
45
65
65
L
40
65
65
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left.  The diagnosis was bilateral SNHL.  The examiner opined that the Veteran's current hearing loss is less likely than not due to noise exposure in service since his hearing was normal at service separation, which is considered to be objective evidence of no noise injury during service.

In a March 2015 statement, the Veteran reported that his hearing loss was first diagnosed in May 1992.  He stated that treatment records from that period are unavailable.

It is not in dispute that the Veteran has bilateral hearing loss.  It is also not in dispute that by virtue of his MOS he was exposed to some level of noise in service.  What he must still show to substantiate his claim of service connection is that there is a nexus between the claimed disability and his service/exposure to noise trauma therein.

The Board notes that while the Veteran is competent to observe he has difficulty hearing, a hearing loss disability must be established by diagnostic testing (audiometry).  See 38 C.F.R. § 3.385.  Hearing loss was not found on separation from service, and the Veteran did not report difficulty hearing at the time.  A hearing loss disability (as defined by regulation) was first documented by evidence in the record nearly 50 years after service (in August 2012) [or 28 years postservice, by the Veteran's own reports, considering his statement that hearing loss was first documented in May 1992]. Consequently, service connection for a hearing loss disability on the basis it became manifest in service and has persisted since is not warranted.  As SNHL is not shown to have been manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) likewise is not warranted.

The analysis turns to whether the Veteran's hearing loss disability may somehow otherwise be related to his service.  In the absence of evidence of onset in service and continuity thereafter, whether or not an insidious process such as hearing loss may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau, 492 F.3d at 1377.  The Veteran's lay statements relating his hearing loss to noise trauma in service are bare expressions of lay opinion, unaccompanied by an explanation of competent rationale.  

There is competent evidence both supporting and against the Veteran's claim presented by the conflicting medical opinions in the record.  In August 2012 a private audiologist opined that the hearing loss is likely due to his military experience as a radio operator.  He did not express familiarity with the record, and did not provide rationale.  On January 2013 VA audiological evaluation, the examiner opined that the Veteran's hearing loss is less likely related to service since his hearing was normal at service separation (evidencing that there was no noise injury).  That conclusion is consistent with the audiometry at separation, as the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss, and no puretone threshold at separation was above 15 decibels (even with conversion of the ASA values to ISO standards).  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board finds this opinion, by a medical provider familiar with the entire record and citing to supporting factual data, to be the most probative and persuasive evidence in this matter.  The Board finds that the opinion of the private audiologist is of lesser probative than the opinion of the VA examiner as that opinion did not include rationale and did not account for such factors as the absence of elevated puretone thresholds at separation (which while not precluding a finding of service connection can be considered as showing there was no evidence of a noise injury) and the lengthy postservice interval before a hearing loss disability was first documented (by the Veteran's own account some 28 years).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  
Accordingly, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service/noise trauma therein.  Hence, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


